Citation Nr: 0943604	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-21 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an extension of the temporary 100 percent 
evaluation based on treatment requiring surgical 
convalescence assigned from October 18, 2003 to April 30, 
2004.

2.  Entitlement to an increased rating for a right shoulder 
disability, assigned a 20 percent evaluation from October 1, 
2002, a 30 percent evaluation from March 10, 2003, a 
50 percent evaluation from May 1, 2004, a 100 percent 
evaluation from July 28, 2006 and a 50 percent evaluation 
from September 1, 2007. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to January 
1980. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating actions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, in 2002 and 2004 that denied the benefits sought 
on appeal.  The Veteran appealed that decision and the case 
was referred to the Board for appellate review.  

In his Substantive Appeal (VA Form 9) the Veteran requested a 
videoconference hearing before a Veterans Law Judge (VLJ).  A 
hearing was schedule for February 2009, but on the day of the 
hearing the Veteran canceled his videoconference hearing.  
Accordingly, the Veteran's request for a hearing has been 
withdrawn.  38 C.F.R. § 20.704(e) (2008).  

The Board also notes that a previously appealed issue of a 
claim to entitlement to special monthly compensation for aid 
and attendance was withdrawn by the Veteran's representative 
in written communication dated December 2008. 


FINDINGS OF FACT

1.  For the period of October 1, 2002, to March 9, 2003, the 
Veteran's right shoulder disability was manifested by pain, 
popping sensations, instability, weakness, easy fatigability 
and incoordination.  

2.  For the period of March 10, 2003, to October 17, 2003, 
the Veteran's right shoulder disability was manifested by 
pain with performance of tasks at or above the shoulder, 
impingement syndrome requiring surgery and significant 
functional limitation. 

3.  Private treatment records from May 2004 establish that 
the Veteran's right shoulder was not immobilized, the Veteran 
did not require a wheelchair, he was not confined to his 
house; although the Veteran's industrial capacity for certain 
activities was limited by his shoulder disorder, these 
limitations were not primarily due to surgical residuals.  

4.  The Veteran is left hand dominant.  

5.  For the period of May 1, 2004, until July 27, 2006, the 
Veteran's right shoulder disability was manifested by 
shoulder girdle wasting and right shoulder bulk loss when 
compared to the left girdle, as well as a near total loss of 
use of that joint.  

6.  The veteran underwent a right shoulder arthroplasty in 
July 2006.  

7.  For the period beginning on September 1, 2007, the 
Veteran right shoulder replacement has been postoperative 
productive of chronic residuals consisting of severe, painful 
motion or weakness in the affected extremity. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
right (minor) shoulder disability for the period of October 
1, 2002, to March 9, 2003, and in excess of 30 percent from 
March 10, 2003, to October 17, 2003, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5201, 5202 (2008).

2.  The criteria for an extension of a temporary total rating 
beyond April 31, 2004, for convalescence following right 
shoulder surgery have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.30 (2008). 

3.  The criteria for a rating in excess of 50 percent for a 
right (minor) shoulder disability for the period of May 1, 
2004, to July 27, 2006, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 
5202 (2008).

4.  The criteria for a rating of 100 percent, based on 
hemiarthroplasty in July 2006, beyond August 31, 2007 are not 
met.  38 C.F.R. Part 4, Diagnostic Code 5051 (2009)  

5.  The criteria for a rating in excess of 50 percent for a 
right (minor) shoulder replacement from September 1, 2007, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5051 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated January 2004, 
July 2005, March 2006, November 2006, June 2007,  and May 
2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that the current and previous 
evaluations for his right shoulder disability do not 
accurately reflect the severity of that condition.  As a 
preliminary matter the Board notes that service connection is 
also in effect for a depressive disorder, associated with the 
right shoulder disorder.  That condition has been assigned a 
70 percent evaluation from March 6, 2008, and a total 
disability rating based on individual unemployability has 
been granted from March 2008.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
While the veteran's entire history is reviewed when assigning 
a disability evaluation, where service connection has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.

The Veteran first claimed entitlement to service connection 
for residuals of a shoulder separation in May 2001.  In a 
March 2002 rating decision the RO granted service connection 
for that condition and assigned a 20 percent evaluation 
effective from May 25, 2001, the date the Veteran filed his 
initial claim.  This rating was assigned based on complaints 
of pain on motion and a reduction of movement on several 
maneuvers under Diagnostic Code 5202.  

In May 2002 the Veteran submitted a request for reevaluation 
of his shoulder disability, stating that the condition had 
worsened and that he had undergone surgery in May 2002 
requiring convalescence.  A VA examination was conducted and 
in October 2002 the RO issued a rating decision providing for 
a temporary evaluation of 100 percent for postoperative right 
should dislocation, effective from May 11, 2002.  A 20 
percent evaluation was assigned starting October 1, 2002.  

In September 2003 the Veteran again filed a reevaluation 
request citing a significant increase in severity and a 
surgical procedure which the Veteran claimed made him unable 
to obtain gainful employment.  A VA examination was provided 
in February 2004 and the RO issued a rating decision in March 
2004.  That rating decision granted a temporary 100 percent 
evaluation effective October 18, 2003, based on surgical 
treatment necessitating convalescence.  An evaluation of 30 
percent was assigned from January 1, 2004, based on a 20 
percent evaluation under Diagnostic Codes 5202 and 5201 and 
an additional 10 percent for functional loss, including 
weakness, fatigability with use, incoordination and painful 
motion.  

In January 2005 the Veteran submitted a Notice of 
Disagreement (NOD) on the March 2004 rating decision.  A 
Statement of the Case (SOC) was issued in March 2005, 
granting a 30 percent evaluation effective March 10, 2003, 
based on a factually ascertainable worsening of the 
condition.  In addition, the 100 percent temporary evaluation 
was extended until May 1, 2004, at which time a 30 percent 
evaluation became effective.  In June 2005 the Veteran filed 
his Substantive Appeal (VA Form 9).

A rating decision from November 2006 granted a temporary 100 
percent rating for the Veteran right shoulder disability 
effective from July 28, 2006, based on surgery requiring 
convalescence.  A 20 percent evaluation was assigned from 
September 1, 2007.  The earlier temporary 100 percent ratings 
were not extended.  The Board also notes that effective from 
July 28, 2006, service connection for postoperative shoulder 
dislocation was discontinued and the new rating was assigned 
based on shoulder replacement under Diagnostic Code 5051.  
The 20 percent evaluation was assigned as it is the minimum 
evaluation granted following prosthetic replacement of a 
shoulder joint. 

In February 2008 the Veteran submitted a request that his 
temporary 100 percent rating be extended through December 
2007.  The RO issued a Supplemental Statement of the Case 
(SSOC) in August 2008.  In that statement the RO increased 
the Veteran's evaluation for his right shoulder to 50 percent 
effective May 1, 2004.  The 100 percent rating assigned from 
July 28, 2006 was continued and a 50 percent evaluation was 
assigned from September 1, 2007.

The Board notes that there are several Diagnostic Codes under 
which the Veteran's disability may be assigned.  Under 
Diagnostic Code 5003, for degenerative arthritis established 
by x-ray findings, a Veteran is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objective confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  For the purpose of rating disability from 
arthritis, the shoulder is considered a major joint.  
38 C.F.R. § 4.45(f).  A compensable evaluation under 
Diagnostic Codes 5003 and 38 C.F.R. § 4.59 (for painful 
motion) is in order where arthritis is established by x-ray 
findings and no actual limitation of motion of the affected 
joints is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991). 

Under Diagnostic Code 5201,with regard to the non-dominant 
extremity,  a 20 percent evaluation is provided for 
limitation of motion of the arm at shoulder level.  A 20 
percent evaluation is warranted for limitation of motion 
midway between the side and shoulder level, and a 30 percent 
evaluation is assigned for limitation of major arm motion to 
25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  Full range of motion of the shoulder is zero to 
180 degrees or abduction and forward elevation (flexion) and 
zero to 90 degrees of internal and external rotation.  
38 C.F.R. § 4.71, Plate I. 

Under Diagnostic Code 5202, for the minor upper extremity a 
20 percent rating is provided for malunion of the humerus or 
recurrent dislocation of the humerus at the scapulohumeral 
joint.  A 40 percent evaluation is warranted for fibrous 
union of the humerus.  A 50 percent evaluation is provided 
for nonunion or false flail joint and a 70 percent rating is 
warranted for loss of the humeral head, also known as flail 
shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  In addition, the 
provisions of 38 C.F.R. § 4.14 do not forbid consideration of 
a higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.

Under Diagnostic Code 5051, a 100 percent rating is assigned 
for one year following implantation of prosthesis, for either 
the major or the minor upper extremity.  With chronic 
residuals consisting of severe, painful motion or weakness in 
the affected extremity a 50 percent disability rating is 
assigned for the minor arm.  This is the maximum schedular 
rating assignable after the one-year period following 
surgery.  With intermediate degrees of residual weakness, 
pain or limitation of motion, the disability is rated by 
analogy to Diagnostic Codes 5200 and 5203.  A 20 percent is 
the minimum assigned rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5051.  

The medical evidence in this extensive and consists of 
private treatment records, VA treatment records and VA 
examination reports.  On the VA examination in September 
2002, it was reported that the Veteran had had a history of 
dislocations of the right shoulder.  He underwent open repair 
on May 2002.  He related that after the wound healed he was 
started on physical therapy and that something happened 
during therapy and he felt a tearing sensation in his 
shoulder.  He complained of pain in the right shoulder if he 
tried to abduct the arm and externally rotate it.  There was 
no muscle atrophy of the deltoid or pectoralis muscles.  
Movement of the shoulder showed abduction of 95 degrees, 
beyond that he had marked pain.  Flexion was 90 degrees, 
extension was 30 degrees, adduction was 50 degrees, internal 
rotation was 30 degrees and external rotation was 60 degrees.  
X-rays showed Hill-Sach's lesion in the humeral head and of 
the right clavicle suggestive of callous formation from an 
old healed clavicular fracture with radiological evidence of 
impingement.  The diagnosis was included signs of rotator 
cuff impingement of the right shoulder.  

Private treatment records by H. R., M.D., from September 2002 
to November 2003 are of record.  In September 2002, it was 
noted that his range of motion was decreased.  Testing 
indicated impingement syndrome.  He complained of pain with 
the apprehension test.  On an evaluation in January 2003, he 
complained of pain and discomfort in the right shoulder 
region.  He was tender on range of motion and the 
apprehension test was positive indicating mild subluxation.  
In March 2003, it was noted that he had difficulty even 
putting on a shift.  Lifting, pulling, and pushing and 
working above the shoulder were uncomfortable and difficult 
to perform.  Arthroscopic examination was suggested.  In 
April 2003, it was noted that he could not raise his arm at 
or above the shoulder level as he was afraid of dislocating 
his shoulder.  In June 2003, the Veteran was very 
uncomfortable with lifting, pulling, and pushing, as well as 
with standing and movements about the torso and reaching at 
or above shoulder level.  In October 2003, he underwent right 
shoulder manipulation and arthroscopic procedure.  There was 
no need for arthrotomy but the impingement was taken care of, 
along with debridement of the shoulder joint.  The range of 
motion was decreased and there was tenderness to palpation 
over the shoulder girdle.  

Treatment records from Dr. Rahman from May 2004 indicate his 
opinion that the Veteran's disability was permanent and 
stationary.  One-half inch loss of forearm bulk was shown.  
Dr. Rahman also stated that the Veteran had received 
Vocational Rehabilitation as a computer technician and that 
the Veteran should be able to manage that job despite some 
discomfort.  

A VA examination report from February 2004 indicates that the 
Veteran reported pain, weakness, fatigability and 
incoordination.  Range of motion was recorded as 100 degrees 
elevation, external rotation of 15 degrees, internal rotation 
of 25 degrees and extension of 15 degrees.  Pain was reported 
with all motion.  In addition, there was diffuse tenderness, 
especially over the acromioclavicular joint.  The examiner's 
impression was severe glenohumeral arthrosis based on 
arthroscopic pictures.  

A June 2004 orthopedic examination from Dr. Woods indicated 
that the Veteran had not worked since March 2000 and that he 
was receiving Workers Compensation permanent disability 
benefits.  reported being unable to reach overhead, do 
repetitive activities, sweep or use a computer mouse.  He 
also reported numbness down the back of the right arm to the 
thumb, index and middle fingers, with weakness of the right 
upper extremity.  Physical examination showed mild atrophy of 
the deltoid and a prominent of the left clavicle.  Range of 
motion showed flexion to 90 degrees, extension to 20 degrees, 
abduction to 90 degrees, internal rotation to 10 degrees and 
external rotation to 20 degrees.  Dr. Woods stated that the 
Veteran had lost 90 percent of his pre-injury capacity for 
lifting, pushing, pulling and that he was precluded from work 
at or above the shoulder level.  Radiographic studies showed 
a widening of the lateral clavicle and hypertrophic 
degenerative changes of the acromioclavicular joint and 
changes of the superior humeral head and greater tuberosity.  

The Chapman Medical Center Admission Summary from July 2006 
indicated a diagnosis of traumatic arthritis, right shoulder, 
secondary to recurrent anterior dislocation of the right 
should shoulder with the plan for a right total shoulder 
arthroplasty.  A right total shoulder arthroplasty was 
conducted at this time without replacement of the glenoid and 
x-rays indicated satisfactory position of the prosthesis.  

In January 2007 the Orange Coast Orthopedic and Sports 
Medical Associates issued a statement showing that the 
Veteran should be considered temporarily disabled due to his 
unstable right shoulder and status post failed surgery of the 
Bankart lesion for dislocation.  Other treatment reports from 
January 2007 from Dr. Rahman indicate that the Veteran had 
difficulty getting his hand to his mouth.  Records from 
August 2007 show that the Veteran had difficulty getting his 
right arm over his head and indicated continuing difficulty 
working at or above shoulder level.  Dr. Rahman's treatment 
reports from April 2000 to January 2008 all indicate that the 
Veteran was temporarily and totally disabled.  Physical 
therapy records from October 2007 and May 2008 indicate that 
the Veteran was undergoing physical therapy twice a week. 

VA treatment records show that the Veteran reported periodic 
subluxation of the right shoulder.  Treatment records dated 
in May 2004 and September 2007 show normal upper extremity 
strength and treatment records from June 2008 showed no 
deformity or atrophy and good grip strength, but limited 
range of motion.  

A VA examination from October 2007 showed that the Veteran is 
left-hand dominant.  Examination of the right shoulder 
indicated weakness, limited and painful motion, tenderness, 
and guarding of motion.  Range of motion studies demonstrated 
flexion from zero to 80 degrees with pain, abduction from 
zero to 80 degrees with pain, internal rotation from zero to 
10 degrees with pain and external rotation from zero to 40 
degrees with pain.  Right shoulder range of motion was 
limited by pain and lack of endurance with pain having the 
major functional impact.  Range of motion was not limited by 
fatigue, weakness, or incoordination after repetitive use and 
no additional limitation of function was noted after 
repetitive use.  X-rays showed a glenohumeral joint 
replacement with prosthetic humeral head.  The Veteran stated 
that he continues to have constant pain with associated 
weakness, stiffness, occasional swelling, occasional giving-
way, lack of endurance, and locking.  

On March 6, 2008, the veteran submitted additional treatment 
records for consideration which reflect that he had a 
depressive disorder.  By rating action of August 2008, the RO 
granted service connection for a depressive disorder and a 
total disability rating based on individual unemployability, 
effective from March 6, 2008.  

A rating in excess of 20 percent from October 1, 2002 and in 
excess of 30 percent from March 10, 2003

First, following the temporary total rating assigned in May 
2002, the Veteran was assigned a 20 percent evaluation from 
October 1, 2002.  The rating was increased to 30 percent 
evaluation in a March 2003 evaluation, effective from March 
10, 2003.  

The Veteran has claimed entitlement to a rating in excess of 
20 percent from October 1, 2002, to March 9, 2003, and in 
excess of 30 percent from March 10, 2003, to October 17, 
2003.  

Diagnostic Code 5003, for degenerative arthritis established 
by x-ray findings, a Veteran is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Diagnostic Code 
5201 provides for a 20 percent evaluation for the nondominant 
extremity when there is limitation of motion midway between 
the side and shoulder level, and a 30 percent evaluation for 
limitation of major arm motion to 25 degrees from the side.  
Diagnostic Code 5202 provides for a 20 percent rating for the 
nondominant extremity if there is malunion of the humerus or 
recurrent dislocation of the humerus at the scapulohumeral 
joint and a 40 percent rating for fibrous union of the 
humerus.  A 50 percent evaluation is only provided for 
nonunion or false flail joint and a 70 percent rating is 
warranted for loss of the humeral head, also known as flail 
shoulder. 

The Board finds that the medical evidence indicates that the 
Veteran's right shoulder disability warrants a rating of 20 
percent from October 1, 2002, to March 9, 2003, because the 
medical evidence indicates findings of pain, popping 
sensations, instability, weakness, easy fatigability and 
incoordination.  No atrophy was noted and motor function was 
normal.  Impingement sign was position and x-rays showed 
Hill-Sach's lesions in the humeral head and findings 
consistent with a healed clavicular fracture.  There was no 
evidence of either fibrous union or limitation of motion to 
25 degrees from the side.  

The Board finds that the medical evidence indicates that the 
Veteran's right shoulder disability warrants a rating of 30 
percent from March 10, 2003, to October 17, 2003.  Although 
treatment records indicate a significant worsening of 
symptoms at that time it is unclear on what basis the RO 
awarded a 30 percent rating.  The RO stated that a 30 percent 
evaluation was warranted under Diagnostic Code 5201.  The 
requirements of a 30 percent rating under Diagnostic Code 
5201 for the nondominant joint are limitation of motion to 25 
degrees from the side.  

Treatment records from that time indicate pain with 
performance of tasks at or above the shoulder was noted 
indicating limitation of motion at that level.  The Veteran 
reported difficulty even putting on a shirt.  Lifting, 
pulling and pushing activities were uncomfortable and 
difficult to perform.  Impingement syndrome requiring surgery 
was reported.  Based on limitation of motion, a 20 percent 
rating would be assigned, but because of the Veteran 
evidenced significant functional limitation an additional 10 
percent rating for that period is warranted.

Extension of the temporary total evaluation assigned from 
October 18, 2003 to April 30, 2004

The Board notes that the Veteran has requested extension of 
the temporary 100 percent evaluation based on treatment 
requiring surgery for the period of October 18, 2003 to April 
30, 2004.  A total disability rating will be assigned, 
effective from the date of a hospital admission and 
continuing for a period of one, two or three months from the 
first day of the month following such hospital discharge, if 
the hospital treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with respect to postoperative 
residuals such as incompletely healed surgical wounds, stumps 
and recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

The Court has held that notations in the medical record as to 
the Veteran's capacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.  

The Veteran had shoulder surgery in October 2003.  The 
Veteran did require convalescence following that surgery and 
the March 2004 rating decision granted a temporary 100 
percent rating through December 2003, a period of more than 
two months.  The March 2004 Statement of the Case extended 
that convalescence period through April 2004, an additional 
four months.  In total, for the period at issue the Veteran 
had a temporary 100 percent rating granted for more than six 
months.  

Although return to work date may be considered in determining 
the convalescence period, the inability to maintain 
employment is not a criterion which may be used alone to 
establish entitlement to a temporary total rating.  The issue 
is whether the medical evidence supports a conclusion that 
the Veteran required convalescence.  The medical evidence 
indicates that the Veteran continued to receive physical 
therapy beyond April 2004.  The fact that physical therapy 
included working on increasing the Veteran's range of motion 
is evidence against a finding that he had therapeutic 
immobilization of the right shoulder as such immobilization 
would prohibit range of motion.  Furthermore, private 
treatment records from May 2004 indicate that the Veteran's 
right shoulder symptoms were characterized as frequent slight 
to a constant slight becoming moderate with attempts at 
lifting, pulling and pushing activities and on attempts at 
working at or above shoulder level.  The examiner at that 
time determined that the Veteran had been vocationally 
rehabilitated as a computer technician and that he should be 
able to manage that job.  There is no showing that house 
confinement was involved and no other criteria for extension 
of a post-surgical convalescent rating are implicated.

Moreover, the Veteran has already been granted a significant 
extension.  While the provisions of 38 C.F.R. § 4.30 do, in 
limited circumstances, allow for extensions of up to six 
months for convalescence beyond the initial six-month period, 
this additional period can only be granted pursuant to 
subparagraphs (2) or (3) or 38 C.F.R. § 4.30(a), and not 
under subparagraph (1).  Accordingly, another extension could 
only be granted based upon a showing of: surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, the necessity for house confinement, the necessity 
for continued use of a wheelchair or crutches (regular 
weight-bearing prohibited) or immobilization by cast, without 
surgery, of one major joint or more.  Those circumstances are 
not shown in this case and accordingly, the Veteran has been 
granted the maximum benefit permitted under 38 C.F.R. § 4.30.  

In summary, the Board finds that there is a preponderance of 
evidence against extension of the convalescent period beyond 
April 31, 2004.  Under the circumstances the benefit of the 
doubt doctrine is not for application and the claim must be 
denied.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  

Schedular Rating assigned from May 1, 2004 to July 27, 2006

The Veteran has also claimed entitlement to a rating in 
excess of 50 percent for his right shoulder disability.  The 
Board finds that the medical evidence indicates that the 
Veteran's disability warrants a rating of 50 percent from May 
1, 2004, because medical evidence indicates findings of 
shoulder girdle wasting and right shoulder bulk loss when 
compared to the left girdle, as well as a near total loss of 
use of that joint.  An evaluation of 50 percent is assigned 
under Diagnostic Code 5202 for nonunion of the humerus (false 
flail joint).  VA regulation allows the assignment of the 
higher evaluation when there is a question as to which of two 
evaluations should be applied.  Entitlement to an evaluation 
greater than 50 percent is not warranted because the evidence 
available for review does not indicate a loss of the humeral 
head with flail joint.  

Extension of the 100 percent evaluation assigned from July 
28, 2006 beyond August 31, 2007

The Board also notes that the Veteran has requested an 
extension of the 100 percent rating assigned under Diagnostic 
Code 5051 for Veteran's right shoulder replacement.  Note (1) 
accompanying that diagnostic code indicates that the 
100 percent rating for one year following implantation of 
prosthesis will commence after the initial grant of the 1-
month total rating assigned under 38 C.F.R. § 4.30 following 
hospital discharge.  The Veteran has received the full 13 
month temporary total rating and there has been no showing 
that there should be a 100 percent rating beyond that period.  
As such, the Board finds that the extension of the temporary 
total rating beyond the date of 13 months following the 
Veteran's total shoulder replacement is not warranted.  

Schedular rating in excess of 50 percent from September 1, 
2007

Following the temporary 100 percent rating assigned 100 
percent assigned from July 28, 2006, to August 31, 2007 for 
the Veteran's right shoulder replacement the Veteran was 
assigned a 50 percent rating beginning on September 1, 2007.  
The Veteran has claimed entitlement to a rating in excess of 
the 50 percent assigned from September 1, 2007.  

As stated above, under Diagnostic Code 5051, a 100 percent 
rating is assigned for one year following implantation of 
prosthesis, for either the major or the minor upper 
extremity.  With chronic residuals consisting of severe, 
painful motion or weakness in the affected extremity a 50 
percent disability rating is assigned for the minor arm.  
This is the maximum schedular rating assignable after the 
one-year period following surgery.  With intermediate degrees 
of residual weakness, pain or limitation of motion, the 
disability is rated by analogy to Diagnostic Codes 5200 and 
5203.  A 20 percent is the minimum assigned rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5051.  

The Board finds that the medical evidence indicates that the 
Veteran's disability warrants a rating of 50 percent from 
September 1, 2007, because medical evidence indicates 
weakness, limited and painful motion, tenderness and guarding 
of motion.  Constant pain with associated weakness, 
stiffness, occasional swelling, occasional giving-way, lack 
of endurance and locking were also noted.  These symptoms are 
well-characterized as chronic residuals consisting of severe, 
painful motion, the symptoms contemplated by a 50 percent 
rating under Diagnostic Code 5051.  This is the maximum 
rating available under Diagnostic Code 5051 as the 100 
percent rating is only assignable for one year following 
implantation of the prosthesis. 

Higher ratings under Diagnostic Codes 5201 and 5202 were 
considered, but the maximum rating allowable under Diagnostic 
Code 5201 for a minor joint is 30 percent and the medical 
evidence of records does not demonstrate loss of the humeral 
head with flail shoulder, the required finding for a rating 
in excess of 50 percent under Diagnostic Code 5202.  


ORDER

Entitlement to extension of a temporary total disability 
evaluation under the provisions of 38 C.F.R. § 4.30 beyond 
April 31, 2004, for convalescence following right shoulder 
surgery is denied. 

Entitlement to an increased rating in for a right shoulder 
disability, assigned a 20 percent evaluation from October 1, 
2002, a 30 percent evaluation from March 10, 2003, a 
50 percent evaluation from May 1, 2004, to July 27, 2006, a 
100 percent evaluation from July 28, 2006 to August 31, 2007, 
and a rating in excess of 50 percent from September 1, 2007, 
is denied.  


REMAND

While the evidence does not provide a basis for a schedular 
evaluation in excess of those currently noted above, the 
Board must also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2008).

In correspondence of May 2002, the Veteran indicated that he 
could no longer work due to his shoulder disability following 
his shoulder surgery in May 2002.  The RO denied a total 
rating based on individual unemployability in October 2002.  
In the Veteran's correspondence of September 2003, he 
reiterated that his disability had deteriorated to the point 
that he could not be gainfully employed.  

While a total rating for individual unemployability was 
eventually established from March 2008, the evidence 
beginning in 2002 raises a question with regard to whether 
the level of disability associated with the Veteran's right 
shoulder disability warranted the assignment of an 
extraschedular evaluation based on the impact on his 
employability.  The RO advised the Veteran in 2008 that the 
grant of the total rating based on individual unemployability 
was a complete grant of benefits.  This grant was predicated 
on the granting of a 70 percent evaluation for a depressive 
disorder secondary to the Veteran's service-connected 
disability.  However, the issue of entitlement to an 
extraschedular evaluation for the Veteran's disability, to 
include a total rating based on individual unemployability, 
had been raised throughout the appeal beginning in 2002.  

The RO should consider whether the 
evidence warrants referral for the 
assignment of an extraschedular 
evaluation for the period from May 2002 
to March 2008 due to claimed interference 
with his employability.  The veteran 
should be advised of the determination. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


